          Case 1:18-cv-10364-LGS Document 292 Filed 09/12/19 Page 1 of 2



                                                                                     USDC SDNY
                               UNITED STATES DISTRICT COURT
                                                                                     DOCUMENT
                              SOUTHERN DISTRICT OF NEW YORK
                                                                                     ELECTRONICALLY FILED
 -----------------------------------------------------------------   X               DOC #:
                                                                     :               DATE FILED: 09/12/2019
 ALLIANZ GLOBAL INVESTORS GMBH, et al.,                              :
                                                                     :   Case No. 1:18-cv-10364
                                    Plaintiffs,                      :
                                                                     :
         v.                                                          :
                                                                     :
 BANK OF AMERICA CORPORATION, et al.,
                                                                     :
                                     Defendants.                     :
 -----------------------------------------------------------------   X

                               NOTICE OF VOLUNTARY DISMISSAL
                                PURSUANT TO F.R.C.P 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs (i)

PIMCO Funds Ireland plc, PIMCO European ABS Fund; (ii) PIMCO Funds: Global Investors

Series plc, PIMCO RAE PLUS US Fund (f/k/a PIMCO Funds: Global Investors Series plc,

PIMCO RAE Fundamental PLUS US Fund); and (iii) PIMCO Select Funds plc, U.S. High Yield

BB-B Bond Fund (collectively, the “Three PIMCO Funds”), and their counsel hereby voluntarily

dismiss without prejudice all claims they have brought against all Defendants in this action.

        This Notice of Voluntarily Dismissal is limited only to dismissing the Three PIMCO Funds

from this action. All Plaintiffs, except for the Three PIMCO Funds, maintain and continue to

prosecute their claims in this action.

So Ordered.

Dated: September 12, 2019
       New York, New York
      Case 1:18-cv-10364-LGS Document 292 Filed 09/12/19 Page 2 of 2




                                  Respectfully submitted,

Dated: New York, New York
       June 25, 2019              QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP

                                  By:
                                  /s/ Daniel L. Brockett
                                      Daniel L. Brockett
                                      Chad Johnson
                                      51 Madison Avenue, 22nd Floor
                                      New York, New York 10010
                                      Telephone: (212) 849-7000
                                      Fax: (212) 849-7100
                                      danbrockett@quinnemanuel.com
                                      chadjohnson@quinnemanuel.com

                                         Jeremy D. Andersen
                                         Chris R. Barker
                                         Matt Hosen
                                         865 South Figueroa Street, 10th Floor
                                         Los Angeles, California 90017
                                         Telephone: (213) 443-3000
                                         Fax: (213) 443-3100
                                         jeremyandersen@quinnemanuel.com
                                         chrisbarker@quinnemanuel.com
                                         matthosen@quinnemanuel.com

                                         Counsel for Plaintiffs




                                     2
